Citation Nr: 1420601	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  05-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder for substitution purposes. 

2.  Entitlement to service connection for a low back disorder for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to March 1946. He died in November 2011.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low back disorder.  In a December 2012 administrative decision, the appellant was determined to be the eligible claimant for substitution in the Veteran's appeal.   

In June 2006, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who has retired from the Board.  A transcript of that hearing is of record and associated with the claims folder.  The appellant was advised that she could attend another hearing before another VLJ, but, in March 2014 correspondence her attorney indicated that she did not wish to have an additional hearing.  

In an October 2006 decision, the Board denied service connection for a low back disorder.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By June 2008 Order, the Court vacated the Board's October 2006 decision and remanded the matter to the Board for compliance with instructions contained in a May 2008 Joint Motion for Remand (JMR), which included the vacature of the October 2006 Board decision. 

In December 2008, the Board remanded the claim to the RO for additional development. 

In October 2009, the Board again denied the claim of service connection for a low back disorder.  The Veteran appealed the denial of service connection to the Court.  By May 2010 Order, the Court vacated the Board's October 2009 decision and remanded the matter to the Board for compliance with instructions contained in a May 2010 JMR. 

In October 2010 and January 2013, the Board remanded the claim to the RO for additional development.  

A December 2012 memorandum notes that the appellant is a proper substituted claimant.  As such, the claim has been certified to the Board for adjudication based upon substitution of the appellant as the claimant.

 In August 2013, the RO furnished a supplemental statement of the case (SSOC) that included the matter of service connection for a low back disability for accrued benefits purposes based on the appellant's May 2013 claim.  Therefore, this issue has been added to the appellant's appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2013, the appellant submitted a claim for death pension benefits for a surviving spouse, including a claim of special monthly pension on account of the need for the aid and attendance of another.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  A chronic low back disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or otherwise be related to service.

2.  The appellant filed a claim of entitlement to accrued benefits more than one year after the Veteran's death.  


CONCLUSIONS OF LAW

1.   For substitution purposes, a chronic low back disorder was neither incurred in nor aggravated by service nor may lumbar spondylosis with stenosis or degenerative spondylolisthesis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5121A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for establishing entitlement to service connection for a low back disorder for accrued benefits purposes are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A January 2005 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations in February and May 2009, with addendum opinions obtained pursuant to remand by the Board dated in July 2009, January 2011 and August 2013.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and, after extensive effort, were predicated on a full reading of all available records.  The most recent examiner provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the appellant's representative disagrees with the conclusions reached, the Board does not find that the basis for this disagreement  renders the examinations inadequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Regarding the appeal for accrued benefits, the Board notes that the facts are established.  The appellant filed a claim of entitlement to accrued benefits more than one year after the Veteran's death.  In enacting the VCAA, Congress noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).  Because the law is dispositive regarding this issue, the Board finds that the provisions of the VCAA are not applicable.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from the date of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Board also notes that in promulgating the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), Congress created a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who, as the Veteran in the instant case, dies on or after October 10, 2008. A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  In this case, the appellant submitted a request for substitution (VA Form 21-0847) in November 2012, less than one year after the Veteran's death in November 2011.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service Connection for a Chronic Low Back Disability for Substitution Purposes

The appellant contends on behalf of the Veteran that the chronic low back disability, which has been diagnosed by VA as lumbar spondylosis with stenosis and  degenerative spondylolisthesis, is related to an automobile accident that he sustained during service.  During a Board hearing in June 2006, the Veteran testified that he was involved in a motor vehicle accident while on active duty in the Republic of Korea with residual back pain.  He stated that he was treated with pain medication and advised to rest after the accident, had enough points to be returned home for separation, and received pain medication from his uncle, who was a doctor, for back pain.  He stated that he also received treatment for back pain in the years after service from a cousin who was a chiropractor.  In additional correspondence from the Veteran that was submitted in the years prior to his death, he stated that he had had had complaints of back pain over the years since service.  

Review of the Veteran's STRs shows no complaint or manifestation of a low back disability.  On examination for separation from service, in March 1946, no musculoskeletal defects were noted.  Following service, in August 1951, the Veteran submitted a claim of service connection for dermatitis.  At that time, he made no mention of low back complaints.  Service connection for dermatophytosis, rated 10 percent disabling, was awarded by rating decision dated in December 1951.  Statements received from private physicians in 1951 and 1957 noted only treatment for the Veteran's dermatitis.  VA examinations in 1951 and 1957 were restricted to evaluation of the Veteran's service-connected skin disorder.   

Post-service VA treatment records show that the Veteran was afforded electrodiagnostic testing in September 1984 for complaints of right hip pain with radiation down the right leg into the anterior right thigh and anterior calf into the right foot.  He described the sudden onset of severe pain approximately eight weeks earlier while he was working on his lawn.  At that time, he denied a history of trauma to the leg or the lower back, although he stated that he had twisted his left ankle about two years earlier.  The impressions, based on clinical information and electrophysiological data, included delayed latency on the right femoral nerve consistent with a femoral neuropathy and evidence of L4-L5-S1 polyradiculopathy on the right, which could, in turn, be due to a disc herniation at the L4 level on the right side.  A September 1990 VA bone scan study showed evidence of degenerative joint disease in the spine and multiple small lesions that could suggest metastasis of prostate cancer that had been treated with radical prostatectomy six years earlier.  

In a June 2004 statement, a VA orthopedic surgeon stated that he had been treating the Veteran for the past year for severe degenerative disease of the lumbar spine, including spinal stenosis.  The doctor went on to state that this process had been going on for quite some time and, although the exact date of onset was impossible to determine, it is possible that the motor vehicle accident in which the Veteran was thrown out of a jeep while serving in Korea had started "a degenerative cascade leading to his problems today, but there is no way of knowing this for certain."  A June 2008 report from a VA endocrinologist notes the Veteran's diagnoses of degenerative disc disease, spinal stenosis, and chronic back pain as well as history of injury while being stationed in Korea.  The doctor stated that it is possible that the back pain may be related to the injuries sustained while he was in service.  

An examination was conducted by VA in February 2009.  At that time, the Veteran's history of having injured his back when he was thrown off a jeep was reviewed.  The Veteran related having been treated in service with two weeks bed rest, discharge from service three months after the incident, and treatment by a doctor and chiropractor who were relatives.  After examination and review of the medical records, the diagnoses were lumbar spondylosis with spinal stenosis and bony metastases to the spine from prostate cancer.  The examiner was asked to render an opinion regarding whether the lumbar spondylosis with spinal stenosis was due to or a result of the in-service injury as described by the Veteran.  The examiner opined that the lumbar spondylosis with spinal stenosis was not caused by or a result of the in-service injury.  The rationale was that there was no documentation in the STRs, clinical records, or morning reports of a back injury, that the Veteran did not report a long-standing history of back pain prior to a 1984 orthopedic evaluation, that there was a 1951 letter from the Veteran's brother attesting to the Veteran's skin disease, but with no mention of back pain, and that the Veteran did not claim service connection for back pain in 1951, when he applied for VA compensation for another disability.  

A second opinion was obtained in May 2009.  At that time, after examination and review of the records, including a report of an April 2008 MRI study, the diagnoses were lumbar spondylosis with stenosis and blastic lesions of the lumbar spine.  The examiner initially seemed to state that it was at least as likely as not that the low back disability was caused by or a result of an in-service injury, but went on to state that this question could not be resolved without resorting to mere speculation.  

The case was then returned to the physician who evaluated the Veteran in February 2009 for a supplemental opinion.  In a July 2009 addendum, the examiner reiterated that the lumbar spondylosis with spinal stenosis is not caused by or a result of an in-service injury.  The rationale was that there was no documentation in the STRs of a back injury, that he did not report a long standing history of back pain during a 1984 orthopedic evaluation, and that he did not complain of back pain while being evaluated for a skin disease for which he had sought, and received, service connection.  

The July 2009 opinion was found inadequate by the Court in that the examiner did not address the June 2004 or June 2008 comments made by VA medical care providers that it was possible that the MVA in service could have led to the development of degenerative disease of the spine.  The Veteran's records were again returned to the examiner who conducted the February 2009 examination for an additional supplemental opinion.  After indicating that June 2004 and "July 2008" reports had been reviewed, the examiner stated that these reports did not change the opinion as previously stated, that the diagnosed herniated lumbar disc and stenosis were not caused by the in-service accident.  The rationale was that the Veteran was asymptomatic from 1946 to 1984, an interval of almost 40 years between the accident and the onset of the back pain as documented in the medical records.  In addition to the rationale given in the February 2009 and July 2009 statements, the examiner stated that a review of medical literature shows that the main cause of spondylolisthesis as well as herniated lumbar disc and lumbar stenosis in older adults was degenerative arthritic disease of the spine.  The case was again returned to the examiner, as the report that needed to be referenced was actually in June 2008 rather than in July 2008.  In an August 2013 addendum, the examiner indicated that there was no change in the prior opinions that had been rendered.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

Regarding the credibility of the Veteran's statements that he was involved in an MVA during service that resulted in back pain, the Board finds these statements to be credible insofar as the occurrence of the accident and initial back pain.  The Board, does not; however, find credible the statements made by and on behalf of the Veteran that he had continuous complaints of low back pain over the years from the time of the MVA until 1984, which is the first documentation of degenerative disease of the spine.  In this regard, it is noted that the Veteran had no complaints of back pain at the time he claimed service connection for dermatitis in 1951 or when evaluated for his service-connected skin disorder in 1957.  These records are conspicuously silent for any mention of low back symptoms.  Most importantly, the Veteran specifically denied having had an injury of his back at the time he was afforded an orthopedic evaluation for hip and leg pain in 1984.  The Board finds that if the appellant had, in fact, been suffering from back pain since service, he would have mentioned it at some time prior to 1984, when he was seeking treatment for other disabilities and would have mentioned it at the time he sought treatment for complaints of back pain in 1984.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  

As noted, the Veteran filed a claim for service connection in 1951, but did not mention low back symptoms at that time.  This suggests to the Board that there was no pertinent low back symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, the Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a low back disorder, when viewed in the context of his action regarding another claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a chronic low back injury in service, or the lack of chronic low back symptomatology at the time he filed the claim, or both.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Although the Veteran explained that he sought treatment from relatives, the Board does not find these statements credible in light of the 1951 claim of service connection for a skin disorder and 1957 medical records, both VA and private, that are silent for complaints of back pain.  

Regarding the June 2004 and June 2008 statements from VA physicians who indicated that it was possible that the MVA sustained by the Veteran had led to the development of the degenerative process of the Veteran's spine, the Board notes that while such opinions may not be ignored, the Board is certainly free to discount the relevance of a physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The two statements adopt a speculative tone suggesting that there may be a "possible " relationship between the in-service MVA and the development of degenerative diseases of the spine.  Both specifically state that this is a possibility that the MVA could have led to the development or been related to degenerative disease of the spine.  Such statements are speculative and inconclusive in nature and, as such, are not found to support the claim of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Similarly, the May 2009 examination report does not support the claim as the examiner specifically stated that an opinion could not be rendered without resorting to speculation.  

This leaves the medical opinions rendered in February 2009, July 2009, January 2011, and August 2013 as the most probative evidence in the record.  Although the Veteran's representative has argued that these opinions must be rejected, this argument is based on the examiner's reliance on the lack of back complaints from the time of the MVA in service to 1984.  The record shows, however, that in 1984 the Veteran specifically denied having had a prior injury of his low back.  As previously noted, the Board does not find the statements made by the Veteran and on his behalf  that he had continuous symptoms of chronic back pain from 1946 to 1984.  This is not to say that the Board doubts that the MVA occurred in service, only that the Veteran did not have chronic back pain from that time until 1984 when he denied a prior history of low back injury.  

The Veteran's representative has also argued that the June 2004, June 2008, and May 2009 examination reports support the claim of service connection for a low back disorder.  As noted, careful review of each of these reports shows that they do not, in fact, offer an opinion that it is at least as likely as not that the in-service injury resulted in the development of the spinal disabilities documented many years later.  The June 2004 and June 2008 reports use the word "possible" and the May 2009 report specifically states that no opinion may be rendered without relying on speculation.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a low back disorder for substitution purposes, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Service Connection for a Chronic Low Back Disability for Accrued Benefits Purposes

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2013).  An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2013).  There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.  

After review of the record, the Board finds that, while the appellant submitted a claim substitution upon the death of a claimant in November 2012, her claim for accrued benefits was not received by VA until May 2013, more than one year after the Veteran's death in November 2011.  To the extent that the claim for substitution may be accepted as an informal claim for accrued benefits, the Board notes that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his/her  representative, may be considered an informal claim.  38 C.F.R. § 3.155  (2013).  Such informal claim must identify the benefit sought.  Id.  In this case, the Board does not find that the VA Form 21-0847, submitted in November 2012, is an informal claim for accrued benefits as it did not identify the benefit sought - accrued benefits.  There is no indication from the November 2012 submission, or any other submission within a year of the Veteran's death, that may be construed as a claim for accrued benefits. As the appellant submitted a claim for accrued benefits more than one year after the Veteran's death, the appellant's claim for accrued benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a chronic low back disability for substitution benefits purposes is denied.  

Service connection for a chronic low back disability for accrued benefits purposes is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


